OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed. The contentions that the People were required to produce other proof at the suppression hearing and that the court’s charge to the jury impermissibly shifted the burden of proof were not preserved for our review. Appellant’s remaining contentions are without merit.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.